Opinion by
Johnson, J.
The collector’s memorandum states that “As to item (x) case #4, (collages) the collector would not object to a stip. making same dutiable at 10% par 1547-a-TA 30 and TD 51802.” However, since this claim was not made in the protest, and no evidence in support thereof has been offered or received in evidence, the court was constrained to overrule the protest. (United States v. Strauss & Buegeleisen, 20 C. C. P. A. 378, T. D. 46184, and W. T. Grant Company v. United States, 38 C. C. P. A. 57, C. A. D. 440, followed.)